COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:      Bernice Yost Special Conservator for Georgia Cox v. James Fails

Appellate case number:    01-15-00773-CV

Trial court case number: 412338

Trial court:              Probate Court No. 3 of Harris County

        Appellant Bernice Yost has filed a notice of appeal from the trial court’s judgment signed
August 20, 2015 rejecting her claims of undue influence and tortious interference with
inheritance notwithstanding the jury’s contrary verdict. However, the judgment does not admit
to probate either of the two wills filed by the parties or declare that the decedent died intestate.
Without a final determination of which will, if either one, will be admitted to probate, the trial
court’s judgment is not final and appealable. See TEX. EST. CODE § 256.101; In re Estate of
Romo, 469 S.W.3d 260, 262–63 (Tex. App.—El Paso 2015, no pet.); In re Estate of Coleman,
360 S.W.3d 606, 610 (Tex. App.—El Paso 2011, no pet.); In re Estate of Gomez, 161 S.W.3d
615, 616–17 (Tex. App.—San Antonio 2005, no pet.) (per curiam).
        Therefore, we abate this appeal for 60 days during which time an amended judgment or a
written, signed order admitting to probate one of the two wills filed by the parties or declaring
that the decedent died intestate may be executed.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record containing an amended judgment or written, signed order admitting to probate one of the
two wills filed by the parties or declaring that the decedent died intestate is filed in this Court.
The parties are notified that if a supplemental clerk’s record containing an amended judgment or
written, signed order doing so is not filed within 60 days, the Court may dismiss the appeal for
want of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a).
       It is so ORDERED.
Judge’s signature: /s/ Rebeca Huddle
                   Acting individually


Date: September 8, 2016